Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 1 December 1793
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



(Duplicate)
Amsterdam 1 December 1793
Sir!

We had the pleasure to address you the 18 ultimo, and are since deprived of your respected favors.
We transmit you inclosed the Account Current of the United States with us up to 30 ultimo, balanced by Holld. Cy. f 10767.12.8 due unto us, that we transfer to their Debit in a New Account.
The Time approaching fast, when the Interest due thereby the United States the 1 proxo. ought to be advertised, We have given directions to insert its Payment in our Gazettes of next week.
We chearfully make this advance in full confidence, our Intelligence of the Impropriety of depending upon a Loan here, to face the Engagements of the United States falling due in 1794, will have induced you to remit us for this object and the Interest due in February and March, so as to make timely Provision for the two latter Payments, which it will have been facile for you to accomplish, by the Bills the Bank of the United States will have had to draw upon us.
Nothing New having occurred, to vivify the Demand for all sorts of Bonds circulating upon this Market, nor any appearance existing of its bettering speedily, we have further but to renew the assurance that we are respectfully.

Sir! Your most obedient Humble Servants

Wilhem & Jan WillinkN & J. Van Staphorst & Hubbard
Alex: Hamilton Esqr.

